       Case 4:19-cv-00287-BLW Document 59 Filed 06/04/20 Page 1 of 19




                      UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO


  MARIA ANGELICA “ANGIE”
  CARBAJAL,                                   Case No. 4:19-cv-00287-BLW
        Plaintiff,
                                              MEMORANDUM DECISION
         v.                                   AND ORDER
  HAYES MANAGEMENT SERVICE,
  INC.,
        Defendant.

  HAYES MANAGEMENT SERVICE,
  INC.,
        Counter-claimant,
         v.
  MARIA ANGELICA “ANGIE”
  CARBAJAL,
        Counter-respondent.


                                INTRODUCTION
      Before the Court is Defendant Hayes Management Service’s Renewed

Motion for Summary Judgment (Dkt. 32). Hayes Management asks the Court to

find that it did not have 15 “employees” for 20 or more weeks in 2016 or 2017 and

thus was not an “employer” under Title VII of the Civil Rights of 1964. The

motion is fully briefed and at issue. For the reasons that follow the Court will deny

the motion.



MEMORANDUM DECISION AND ORDER - 1
       Case 4:19-cv-00287-BLW Document 59 Filed 06/04/20 Page 2 of 19




                                 BACKGROUND

      Plaintiff Angie Carbajal alleges Defendant Hayes Management and its

owner Chris Hayes subjected her sexual harassment and a hostile work

environment in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §

2000e, et seq., and the Idaho Human Rights Act, Idaho Code § 67-5901, et seq.

Amd. Compl., Dkt. 30. Carbajal also alleges Hayes Management retaliated against

her for pursuing her remedies under the above acts. Id.

      In November 2019 Hayes Management filed a motion for summary

judgment arguing that Carbajal’s Title VII claim failed because Hayes

Management did not have a sufficient number of employees to qualify as an

“employer” under Title VII. Dkt. 8. The Court denied this motion without

prejudice because Plaintiff had not obtained discovery relevant to the issue. Dkt.

13. The parties agreed to bifurcate discovery—addressing the Title VII

applicability issue first. Discovery is now complete on this discrete issue and

Hayes Management has renewed its motion for summary judgment regarding the

number of people it employed. Dkt. 32.

      Carbajal contends that Hayes Management had an employment relationship

with more than 15 employees for the entirety of 2016 and 2017. Hayes

Management argues that it only had 15 or more employees for 14 weeks in 2016




MEMORANDUM DECISION AND ORDER - 2
       Case 4:19-cv-00287-BLW Document 59 Filed 06/04/20 Page 3 of 19




and 16 weeks in 2017. See C. Hayes Aff. ¶¶ 7-8, Dkt. 42. A brief discussion of the

relevant facts is provided below. The facts will be set out in more detail as they

relate to the analysis for each potential employee.

      Carbajal worked for Hayes Management from 2012 to 2017, when she was

terminated. Carbajal Depo., Dkt. 52-6. Carbajal was Hayes’ Business Manager

from 2015 until her termination. Id. ¶ 3-4. Hayes Management provides

bookkeeping, payroll, and tax preparation services. See Hayes Depo., Dkt. 54.

Chris Hayes and his wife, Pauline, own 100% of Hayes Management as

community property. Hayes Aff. ¶ 3, Dkt. 42. Chris Hayes founded Hayes

Management in 1990 and has been the President of the company since that time.

Hayes Depo at 7-8. Pauline Hayes is a director of the company and works there

part time, but does not draw a salary. Id. at 26-27. Her level of involvement with

the day-to-day operation of the company is disputed by the parties.

      The nature of the tax preparation business means that Hayes Management

has more need for staff in the spring, during tax season, than the rest of the year.

Hayes Aff. ¶ 11, Dkt. 42; see also Time Records, Dkt. 44 at 50-102. The record

shows that the number of staff regularly working at Hayes Management was at its

highest from January through April and was lower the rest of the year.

      Each year Chris Hayes puts on a one-night-per-week tax training program




MEMORANDUM DECISION AND ORDER - 3
       Case 4:19-cv-00287-BLW Document 59 Filed 06/04/20 Page 4 of 19




beginning in October or November and running through January. Hayes Aff. ¶ 40.

The parties dispute whether this fall tax training is mandatory or voluntary for tax

preparers wanting to work for Hayes Management. Compare id. with Carbajal

Dec. ¶¶ 18-19. The record shows that Chris Hayes would use the course to train tax

preparers who worked for him and evaluate potential tax preparers he may hire.

Hayes Depo. at 10-12; Carbajal Dec. ¶¶ 18-19. Many tax preparers worked for

Hayes year after year.

                               LEGAL STANDARD
      Summary judgment is appropriate where a party can show that, as to any

claim or defense, “there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). One of

the principal purposes of the summary judgment “is to isolate and dispose of

factually unsupported claims . . . .” Celotex Corp. v. Catrett, 477 U.S. 317, 323–24

(1986). It is “not a disfavored procedural shortcut,” but is instead the “principal

tool[ ] by which factually insufficient claims or defenses [can] be isolated and

prevented from going to trial with the attendant unwarranted consumption of

public and private resources.” Id. at 327. “[T]he mere existence of some alleged

factual dispute between the parties will not defeat an otherwise properly supported

motion for summary judgment.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,




MEMORANDUM DECISION AND ORDER - 4
       Case 4:19-cv-00287-BLW Document 59 Filed 06/04/20 Page 5 of 19




247–48 (1986). There must be a genuine dispute as to any material fact—a fact

“that may affect the outcome of the case.” Id. at 248.

      The evidence must be viewed in the light most favorable to the non-moving

party, and the Court must not make credibility findings. Id. at 255. Direct

testimony of the non-movant must be believed, however implausible. Leslie v.

Grupo ICA, 198 F.3d 1152, 1159 (9th Cir. 1999). On the other hand, the Court is

not required to adopt unreasonable inferences from circumstantial evidence.

McLaughlin v. Liu, 849 F.2d 1205, 1208 (9th Cir. 1988).

      The moving party bears the initial burden of demonstrating the absence of a

genuine dispute as to material fact. Devereaux v. Abbey, 263 F.3d 1070, 1076 (9th

Cir. 2001) (en banc). To carry this burden, the moving party need not introduce

any affirmative evidence (such as affidavits or deposition excerpts) but may simply

point out the absence of evidence to support the nonmoving party's case. Fairbank

v. Wunderman Cato Johnson, 212 F.3d 528, 532 (9th Cir. 2000).

      This shifts the burden to the non-moving party to produce evidence

sufficient to support a jury verdict in her favor. Devereaux, 263 F.3d at 1076. The

non-moving party must go beyond the pleadings and show “by her [ ] affidavits, or

by the depositions, answers to interrogatories, or admissions on file” that a genuine

dispute of material fact exists. Celotex, 477 U.S. at 324, 106 S. Ct. 2548. However,




MEMORANDUM DECISION AND ORDER - 5
         Case 4:19-cv-00287-BLW Document 59 Filed 06/04/20 Page 6 of 19




the Court is “not required to comb through the record to find some reason to deny a

motion for summary judgment.” Carmen v. San Francisco Unified Sch. Dist., 237

F.3d 1026, 1029 (9th Cir. 2001) (quotation omitted). Instead, the “party opposing

summary judgment must direct [the Court's] attention to specific triable facts.”

Southern California Gas Co. v. City of Santa Ana, 336 F.3d 885, 889 (9th Cir.

2003).

                                    ANALYSIS
      An employer is not subject to Title VII unless it “has fifteen or more

employees for each working day in each of twenty or more calendar weeks in the

current or preceding calendar year.” 42 U.S.C. § 2000e(b). The “threshold number

of number of employees for application of Title VII is an element of a plaintiff’s

claim for relief, not a jurisdictional issue.” Arbaugh v. Y & H Corp., 546 U.S. 500,

516 (2006).

      Title VII defines “employee” as “an individual employed by an employer,” §

2000e(f), but this definition is “completely circular and explains nothing.”

Nationwide Mut. Ins. Co. v. Darden, 503 U.S. 318, 323 (1992). The United States

Supreme Court addressed Title VII’s fifteen-employee requirement in Walters,

which establishes the framework to determine whether this requirement is met.

Walters v. Metro. Educ. Enters., Inc., 519 U.S. 202, 211 (1997). Walters set out a




MEMORANDUM DECISION AND ORDER - 6
       Case 4:19-cv-00287-BLW Document 59 Filed 06/04/20 Page 7 of 19




two-step framework to determine if someone is an employee.

      The first step is application of the “payroll method,” which examines

whether an individual appears on the employer’s payroll. 519 U.S. at 206-7. The

second step is application of “traditional principles of agency law” to determine

whether an employment relationship exists. 519 U.S. at 211 (citing Nationwide

Mut. Ins. Co. v. Darden, 503 U.S. 318, 323 (1992) (discussing ERISA’s definition

of “employee,” which is identical to Title VII’s definition)). The Supreme Court

stressed that “the ultimate touchstone under § 2000e(b) is whether an employer has

employment relationships with 15 or more individuals for each working day in 20

or more weeks during the year in question.” Walters, 519 U.S. at 212.

      Not surprisingly, the parties disagree as to whether Hayes Management had

15 or more employees for each working day in 20 or more weeks during the

relevant years of 2016 and 2017. The parties disagreement focuses on 4 issues: 1)

whether Chris or Pauline Hayes count as employees, 2) whether Rachel Baron was

an employee during her unpaid internship, 3) how to calculate which employees

were on “payroll,” and 4) whether Hayes Management had an employment

relationship with temporary tax preparers in the fall.

      A.     Chris Hayes
      Chris Hayes founded and owns 100 percent of Hayes Management as




MEMORANDUM DECISION AND ORDER - 7
       Case 4:19-cv-00287-BLW Document 59 Filed 06/04/20 Page 8 of 19




community property with Mrs. Hayes. C. Hayes Aff. ¶ 3-4, Dkt. 42. It is not

disputed that Mr. Hayes controls the business operations of Hayes Management.

Pl.’s Mem at 15, Dkt. 52. Mr. Hayes has authority to hire and fire employees,

direct the work of Hayes Management staff, and make decisions about corporate

management. C. Hayes Aff. ¶ 3.

      Carbajal argues that because Mr. Hayes issued himself a W-2 and works full

time for Hayes Management he is an employee for purposes of Title VII. Pl.’s

Mem. at 15. Carbajal argues that the factors set out in Clackamas do not apply to

Mr. Hayes because Clackamas was focused on owners of a professional

corporation. Id. (citing Clackamas Gastroenterology Assocs., P. C. v. Wells, 538

U.S. 440, 442 (2003)). However, the Ninth Circuit has not limited application of

the Clackamas factors only to professional organizations. See Fichman v. Media

Ctr., 512 F.3d 1157, 1160 (9th Cir. 2008). The Clackamas factors are the correct

factors to determine if Mr. Hayes is an employee of Hayes Management.

      In Clackamas, the Ninth Circuit was considering whether a shareholder-

director was an employee of a medical clinic. Clackamas, 538 U.S. at 442. The

Ninth Circuit determined that the common-law element of control was the

principal guidepost that should be followed. Id. at 448. The Ninth Circuit stated

that titles or the existence of an “employment agreement” should not guide the




MEMORANDUM DECISION AND ORDER - 8
        Case 4:19-cv-00287-BLW Document 59 Filed 06/04/20 Page 9 of 19




analysis. Id. at 450. Instead the Ninth Circuit focused on whether the person “acts

independently and participates in managing the organization, or whether the

individual is subject to the organization’s control” Id. at 449 (citations omitted).

      Here, Mr. Hayes is the President of Hayes Management and reports to the

directors, who are himself and Ms. Hayes. No one can fire Mr. Hayes nor regulate

his work. No one else in Hayes Management supervises his work. Mr. Hayes has

direct control over hiring, firing, and organization management decisions. See

Employee Handbook, Dkt. 54-2. And, Mr. Hayes shares in the profits, loses, and

liabilities of the organization. There are no disputed issues of material fact on this

issue – Mr. Hayes acts independently in managing the organization and is thus not

an employee. See Carbajal Aff. ¶ 11 (“Everyone worked at Mr. Hayes’s

direction.”).

      B.        Pauline Hayes
      Pauline Hayes is a director of, and co-owns, Hayes Management with Mr.

Hayes. P. Hayes Aff. ¶¶ 3 5, Dkt. 33. She shares in the profits and losses of Hayes

Management. Id. ¶ 4. Mrs. Hayes shares in the management of Hayes

Management, including decisions regarding asset purchases, hiring/firing, and

employee supervision. Id. ¶ 6. Mr. Hayes cannot discharge Mrs. Hayes or regulate

her work. Id. ¶ 7; C. Hayes Aff. ¶ 3, Dkt. 42. Finally, there are no written




MEMORANDUM DECISION AND ORDER - 9
       Case 4:19-cv-00287-BLW Document 59 Filed 06/04/20 Page 10 of 19




employment agreements or contracts between Mrs. Hayes and Hayes Management.

P. Hayes Aff. ¶ 8. Mrs. Hayes came and went as she pleased, and helped Mr. Hayes

with stuff that he would normally take care of. Id. at 27-28.

       Viewing the evidence in a light most favorable to Carbajal, the Court

assumes the following facts: Mrs. Hayes had her own desk in the office and took

direction from Mr. Hayes. Carbajal Dec. ¶ 10. Mrs. Hayes worked 30 or more

hours per week during tax season. Id. Mrs. Hayes did not direct any other

employees in the office. Id. 11. On the other hand, it appears to be undisputed that

Mrs. Hayes did not have other employment, and was not paid by Hayes

Management. Hayes Depo. at 24-25, 28-29. Mr. Hayes added Mrs. Hayes to Hayes

Management’s time tracking program, but removed her because she did not want

to track her time. Id. at 25.

       In Fichman, the Ninth Circuit upheld the district court’s finding that

members of the Board of Directors were not employees. Fichman v. Media Ctr.,

512 F.3d 1157, 1160 (9th Cir. 2008). There the Ninth Circuit applied the

Clackamas factors, noting in particular, that the board members had other jobs,

were not compensated for their roles, did not have their work supervised, nor did

they share in the day-to-day responsibilities of the regular staff. Id.

      Here, Mrs. Hayes does not have another job. It appears that she does share in




MEMORANDUM DECISION AND ORDER - 10
        Case 4:19-cv-00287-BLW Document 59 Filed 06/04/20 Page 11 of 19




at least some of the day-to-day responsibilities of Mr. Hayes and other staff. While

Mrs. Hayes was not paid for her work, this is not a dispositive factor in

determining whether she was an employee. See Waisgerber v. City of Los Angeles,

406 F. App'x 150, 151 (9th Cir. 2010). It is disputed whether she actually worked

at the direction of Mr. Hayes or worked of her own accord. It is also disputed

whether or not she had the ability to control management decisions.

       Whether a person has an employment relationship with an employer is a

factual inquiry. U.S. Equal Employment Opportunity Comm'n v. Glob. Horizons,

Inc., 915 F.3d 631, 639 (9th Cir. 2019). Here there are material facts in dispute

whether Mrs. Hayes was an employee of Hayes Management.1 Therefore, for

purposes of summary judgment the Court will consider Mrs. Hayes an employee.

       C.     Rachel Baron

       The parties dispute whether Rachel Baron should be counted as an employee

during the months she was working as a volunteer.

       Baron started at Hayes Management as an unpaid volunteer in February




       1
          Hayes Management relies on Woodbury v. Victory Van Lines, 2018 WL 583076, at *6-
*7 (D. Md. Nov. 7, 2018). There, the minority owner was also the wife of the majority owner
and did some work for the company. The court found that minority owner was not an
“employee” relying on her partial ownership and the marital relationship. However, there the
plaintiff did not present evidence that the minority owner was controlled by the majority owner.
Here Carbajal has offered evidence that Mrs. Hayes is controlled by Mr. Hayes.




MEMORANDUM DECISION AND ORDER - 11
       Case 4:19-cv-00287-BLW Document 59 Filed 06/04/20 Page 12 of 19




2016. Baron Aff. ¶ 6. She was eventually hired as an employee in August 2016. Id.

¶ 10. Baron had completed her education prior to February 2016. Id. ¶ 4. She

sought out Hayes Management and asked to volunteer to gain experience. Id. ¶ 5.

Baron was also working as a waitress at the time and volunteered with Hayes

Management as her waitress schedule allowed. Id. ¶ 7. Baron did not commit to

volunteering a certain number of hours and did not have an employment

arrangement with Hayes Management. Id. ¶¶ 7-8. Baron was not compensated for

the work she did during the time she was a volunteer. Id. ¶ 9. Baron did not

consider herself an “employee” of Hayes Management during the time she

volunteered. Id. ¶ 12.

      Mr. Hayes told Baron that she would not be paid and that the volunteer work

would not be a pathway to a paid position in the future. C. Hayes Aff. ¶ 29, Dkt. 42.

Hayes Management did not normally have volunteers, so Baron’s situation was

unique for the company. Id. Baron tracked her time while volunteering. During the

time she volunteered, Baron logged between 5 and 33 hours per pay period at

Hayes Management. Dkt. 44 at 54-66.

      It appears to be undisputed that Baron did not receive any direct or

immediate compensation for her work, but only received work experience. But,

Carbajal trained Baron to do payroll work, business set-up, and other activities




MEMORANDUM DECISION AND ORDER - 12
       Case 4:19-cv-00287-BLW Document 59 Filed 06/04/20 Page 13 of 19




similar to other employees. Carbajal Dec. ¶ 14. Hayes Management billed clients

for Baron’s work. Id. ¶ 16. Carbajal asked Mr. Hayes several times to start paying

Baron. Id. After Baron became employed with Hayes Management the company

did pay for her maternity leave. Id. ¶ 17. Hayes Management did not normally

provide paid maternity leave for its employees. Id. Carbajal contends that the

maternity leave was partially in compensation for Baron’s unpaid work. Id.

      The Ninth Circuit has addressed the distinction between interns and

employees. In Benjamin v. B&H Education, Inc., 877 F.3d 1139 (9th Cir. 2017) the

court considered whether cosmetology students were interns or employees under

the Fair Labor Standards Act. Id. at 1143. The factors adopted in Benjamin include

whether the individual received compensation or academic credit, whether the

individual’s work displaces the work of paid employees, whether the position

provides significant educational benefit, whether the duration is limited, and

whether there is an understanding of a paid position at the end of the “internship.”

Id. at 1146.

      But, even if Baron’s work is considered to be that of a volunteer rather than

an intern, she may still be considered an employee. Carbajal relies on Vonbrethorst

v. Washington Cty., 2008 WL 2785549, at *3 (D. Idaho July 15, 2008)). There the

court took up the issue of whether a plaintiff was a volunteer or employee under




MEMORANDUM DECISION AND ORDER - 13
       Case 4:19-cv-00287-BLW Document 59 Filed 06/04/20 Page 14 of 19




the FLSA. However, in doing so, the court relied extensively on Department of

Labor regulations implementing the FLSA. However, it is the EEOC which

administers and enforces Title VII, so the DOL regulations considered in

Vonbrethorst do not apply in this case. See U.S. Equal Employment Opportunity

Comm'n v. Glob. Horizons, Inc., 915 F.3d 631, 639 (9th Cir. 2019).

      Instead, under the Title VII analysis the first question as to whether an

individual is an employee is a volunteer or employee is whether they receive

significant renumeration. The EEOC Compliance Manual states that volunteers are

usually not “employees” unless they receive “significant remuneration.” EEOC

COMPLIANCE MANUAL, SECTION 2 THRESHOLD ISSUES III.A.1.c. (May

12, 2000); see also Waisgerber v. City of Los Angeles, 406 F. App'x 150, 151 (9th

Cir. 2010).

      There are disputed issues of material fact as to whether Baron had an

“employment relationship” with Hayes Management under either the intern or

volunteer framework. Baron worked anywhere between 5 and 30 hours per pay

period for Hayes Management doing payroll and business-opening work. Clients

were billed for Baron’s work. Baron did not receive any academic credit for her

experience, nor was her work tied to any academic program. Further, and perhaps

most importantly, Baron was provided paid maternity leave after she was hired,




MEMORANDUM DECISION AND ORDER - 14
       Case 4:19-cv-00287-BLW Document 59 Filed 06/04/20 Page 15 of 19




even though Hayes Management had not provided paid maternity leave to other

employees. Thus, there is a disputed issue of fact as to whether Baron received

significant renumeration for her work – even though it was received after she

began her formal employment. Therefore, for purposes of summary judgment, the

court will consider Baron an employee from February through her formal

employment start in August.

       D.     Tax Preparers

       Hayes Management employed at least nine individuals who worked

seasonally as tax preparers.2 See Def.’s Br. at 11-12, 15, Dkt. 32-2. Hayes

Management’s records indicate that Shirley Codding and Benjamin Durkee also

performed work for the company in the spring of 2016 and 2017. See Dkt. 47, 48.

Hayes Management argues that these were truly seasonal employees called on an

as-needed basis and did not have a continuing employment relationship.

       Under Walters the first step is to determine whether an individual appears on

the employer’s payroll. Here, the parties dispute what constitutes “payroll.” Hayes

Management argues that individuals should only be included on payroll if they




       2
        Defendant states that Bonnie Gray, Corrine Murdock, David Cousins, Devin Rowley,
Roxanne Laird, Stephanie Cecil, Cori Alonso, and Bilma Luna worked as seasonal tax preparers
for Hayes Management in 2015, 2016, and 2017.




MEMORANDUM DECISION AND ORDER - 15
       Case 4:19-cv-00287-BLW Document 59 Filed 06/04/20 Page 16 of 19




received payment during the pay period. Carbajal disagrees and argues that the

Court should consider all individuals listed in the Defendant’s QuickBooks and

TimeTrex records as active employees. Again, in resolving this dispute, we must

accept as true the evidence most favorable to Carbajal, and give her the benefit of

any reasonable inferences that can be drawn from that evidence. Defendant had

each individual complete an I9 and W4 form at the beginning of their initial

employment relationship, but did not have them complete a new form following

any break from employment—indicating continued employment. This suggest an

ongoing employment relationship with these individuals. In that view, Hayes

Management had at least 18 employees on payroll for all of 2016 and 2017. See

Pl.’s Mem. at 3-4.

      The Court, in Walters, did not define “payroll.” The court decisions

considering a dispute about the meaning of payroll generally skip to the second

step and determine whether or not the employer had an “employment relationship”

with individuals alleged to be employees. The Court agrees with Hayes

Management that relying on Quickbooks and time keeping records containing

employee names but not showing any payment or active work by employees is

overbroad because it fails to show an actual employment relationship.

      Hayes Management argues that it did not maintain an employment




MEMORANDUM DECISION AND ORDER - 16
       Case 4:19-cv-00287-BLW Document 59 Filed 06/04/20 Page 17 of 19




relationship with its seasonal tax preparers in between their employment

engagements. Def.’s Br. at 11, Dkt. 32-2. To support its argument Hayes

Management has submitted affidavits of its seasonal employees stating that they

did not consider themselves employees when they were not working for the

company. Dkt. 35-41. Further, Hayes Management argues that the tax training

classes it offered were voluntary and open to anyone who wanted to attend. Def.’s

Br. at 16, Dkt. 32-2.

      On the other hand, there is evidence that seasonal tax preparers were

required to attend tax training classes at the end of the year, which suggests that

Hayes Management had an employment relationship with these individuals even

when they were not actively being paid. Hayes Management provided a “2018-

2019 Tax Season Expectations” to each tax preparer and expected them to sign it.

The Expectations document states that tax trainings will occur once a week on

Wednesday evenings for three hours per training. Dkt. 55. The document further

states that “100% attendance at all training sessions is required.” Id. The

requirements described in the Expectations document are very similar to previous

years. Carbajal Dec. ¶ 22. Further, the tax training sessions provided training

specific to Hayes Management’s processes. Id.

      Thus, there is a factual dispute as to whether Hayes Management had an




MEMORANDUM DECISION AND ORDER - 17
       Case 4:19-cv-00287-BLW Document 59 Filed 06/04/20 Page 18 of 19




employment relationship with its tax preparers in the months they attended the

training. By Hayes Management’s own calculations it had between eight and

eleven employees in October, November, and December 2016. The tax training

would start in October or November of each year and run through January of the

following year. Mr. Hayes made an exception to the mandatory attendance policy

for three of the tax preparers. Carbajal Dec. ¶ 18. This leaves at least six tax

preparers who worked for Hayes Management in both 2016 and 2017 that are not

included in Hayes Management’s employee calculations during those months, but

would have been required to attend the training

      These tax preparers were not paid for attending the tax training sessions.

However, there is enough evidence in the record that a jury could find that an

employment relationship existed between the tax preparers and Hayes

Management for the duration of the trainings. See Global Horizons, 915 F.3d at

638 (“There is ‘no shorthand formula’ for determining whether an employment

relationship exists, so ‘all of the incidents of the relationship must be assessed and

weighed with no one factor being decisive.’” (quoting Darden, 503 U.S. at 324)).

      For the purposes of summary judgment, the Court will consider the six tax

preparers as employees for the months of November and December 2016.

      E.     Conclusion




MEMORANDUM DECISION AND ORDER - 18
      Case 4:19-cv-00287-BLW Document 59 Filed 06/04/20 Page 19 of 19




      By Hayes Management’s calculations it had between 8 and 11 employees

during November and December of 2016. This includes Rachel Baron but excludes

Pauline Hayes and the seasonal tax preparers. Hayes Management calculated that it

had 15 or more employees for 14 weeks in 2016. Adding the seven additional

employees —Pauline Hayes and the six tax preparers—to the calculation shows

Hayes Management had 15 or more employees for 22 weeks of 2016. Accordingly,

Hayes Management’s motion for summary judgment will be denied.

                                    ORDER
      IT IS ORDERED that:

      1.    Defendant’s Renewed Motion for Summary Judgment (Dkt. 32) is

DENIED.



                                           DATED: June 4, 2020


                                           _________________________
                                           B. Lynn Winmill
                                           U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 19
